


110 HR 1891 IH: Ready, Willing, and Able Act
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1891
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2007
			Mr. Kennedy (for
			 himself, Mr. Thompson of Mississippi,
			 Mr. Langevin,
			 Ms. Jackson-Lee of Texas,
			 Mr. Blumenauer,
			 Mr. Grijalva,
			 Ms. Zoe Lofgren of California,
			 Mr. Gonzalez, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committees on Energy and
			 Commerce and Homeland
			 Security, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To promote the development of disaster plans that will
		  protect the maximum number of citizens; to foster public trust, confidence, and
		  cooperation with these plans; and to encourage greater public participation in
		  homeland security by allowing the American people to have a direct and
		  influential role in developing and modifying community disaster preparedness,
		  response, recovery, and mitigation plans in collaboration with government
		  officials, emergency managers, health authorities, and professional responders,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ready, Willing, and Able
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)Research indicates
			 that effective responses to emergencies, particularly terrorist attacks,
			 require the United States to adopt a new paradigm for developing disaster
			 plans. The current emergency management approach mistakenly assumes the general
			 public to easily be prone to panic and social chaos and expects citizens to
			 comply with disaster plans they had little or no direct influence in
			 developing. Keeping the general public away from participating in the actual
			 development of disaster plans, and failing to incorporate their
			 common-sense knowledge, has alienated many citizens and
			 jeopardized the ability of the United States to respond effectively to domestic
			 emergencies:
				(A)According to the
			 New York Academy of Medicine’s report, Redefining Readiness: Terrorism
			 Planning Through the Eyes of the Public, despite this Nation’s
			 investment in working out logistics and purchasing technology for responding to
			 terrorist attacks and other disasters, current emergency response plans will
			 ultimately fall significantly short of expectations because they were developed
			 without the direct involvement of the public and therefore fail to account for
			 all of the risks citizens would face in a disaster. Because current plans do
			 not protect the millions of Americans who would be at risk of developing
			 complications from the smallpox vaccine, 60 percent of citizens surveyed said
			 they would not go to a public vaccination site in a smallpox outbreak. Because
			 schools and workplaces have not been prepared to function as safe havens, 40
			 percent of citizens surveyed said they would not shelter in place for as long
			 as told in a dirty bomb explosion. Only 20 percent of people believe disaster
			 planners know very much about their concerns and needs in the event of a
			 disaster; only 50 percent are confident that they would receive the help they
			 might require in the wake of a disaster; and only 30 percent believe the public
			 can have a lot of influence on disaster plans being developed. Nonetheless,
			 even in communities that have never experienced a terrorist attack, over
			 one-third of the population has a very strong interest in personally helping
			 government agencies and community organizations develop disaster plans.
				(B)According to the
			 Heritage Foundation Executive Memorandum, Beyond Duct Tape: The Federal
			 Government’s Role in Public Preparedness, community public safety
			 measures and disaster response activities will succeed only if they are
			 community-based. Every community is unique and local preparedness planning must
			 account for local conditions of culture, geography, language, infrastructure,
			 politics, and numerous other factors. Programs are much more effective when
			 members of the community are engaged in preparedness planning, sharing their
			 concerns and ideas with emergency officials.
				(C)Direct,
			 participatory disaster planning, unlike the current approach, is a fail-safe
			 against developing unrealistic emergency plans. It benefits lawmakers,
			 government officials, and professional responders by identifying the full range
			 of risks that the public would face in disaster situations, by instructing what
			 is feasible and not feasible in terms of crisis management, and by facilitating
			 closer relations with leaders from different communities, which in turn fosters
			 greater public trust and confidence. This is particularly important, as some
			 communities may be less resilient to the consequences of disasters than others.
			 For example, different communities have different degrees of access to health
			 care, use languages other than English, and have variable levels of trust in
			 traditional news sources, the medical community, and government
			 officials.
				(2)According to
			 Clinical Infectious Diseases: Confronting Biological Weapons, in
			 June 2001, the simulated bioterrorism exercise, Dark Winter, was conducted to
			 examine the challenges senior-level policymakers would face if confronted with
			 a bioterrorist attack that initiated outbreaks of a contagious disease. The
			 exercise was intended to increase awareness of the scope and character of the
			 threat posed by biological weapons among senior national security experts and
			 to bring about actions that would improve prevention and response strategies.
			 One of the important lessons learned was that individual actions of United
			 States citizens will be critical in ending the spread of a contagious disease,
			 and leaders must gain the cooperation of the American people. Dark Winter
			 participants concluded—
				(A)it is not possible
			 to forcibly vaccinate the public or impose travel restrictions on large groups
			 of the population without their cooperation;
				(B)to gain
			 cooperation, the public must believe there is fairness in the distribution of
			 vaccines and other vital resources; and
				(C)the public must be
			 convinced that disease-containment measures are for the general good of society
			 and that all possible measures are being taken to prevent the further spread of
			 the disease.
				(3)Decades of social
			 scientific research unequivocally demonstrate that people are often at their
			 finest during crises, contrary to the widely held belief that disasters easily
			 lead to panic and a breakdown in social order:
				(A)Rather than
			 panicking, members of the public typically converge en masse to help when
			 disasters strike. Numerous studies document the fact that individuals and
			 groups in the immediate impact area of a disaster help manage evacuations,
			 perform rescues, locate and dig out victims who are trapped, transport them to
			 emergency care providers, and repeatedly put themselves in danger to ensure
			 that others are safe. For example, in the immediate wake of the World Trade
			 Center’s collapse, numerous ordinary citizens acted swiftly and collectively in
			 supporting search and rescue activities despite the obvious hazards and
			 uncertainty about additional attacks.
				(B)During disasters, people rarely panic, turn
			 against their neighbors, or suddenly forget personal ties and moral
			 commitments. Instead, the more consistent pattern is for people in disasters to
			 bind and work together to help one another. For example, on September 11th,
			 people successfully evacuated from lower Manhattan in one of the largest
			 waterborne evacuations in history. Barges, fishing boats, ferries, and pleasure
			 boats spontaneously and collectively supported the Coast Guard and harbor
			 pilots in moving hundreds of thousands of people away from danger, as well as
			 transporting emergency personnel and equipment to docks near Ground
			 Zero.
				(C)Despite the fact
			 that people may feel terrified in disaster situations, even to the point of
			 feeling that their own lives are in imminent danger, individualistic,
			 competitive behavior is rare. Instead, social bonds remain intact, and the
			 sense of responsibility to family members, friends, fellow workers, neighbors,
			 and even total strangers remains strong. For example, there are numerous
			 accounts of healthy office workers delaying their evacuation in order to help
			 injured and disabled colleagues down the stairwells of the World Trade
			 Center.
				(D)Highly adaptive
			 and pro-social behavior by the public is common in various types of crises,
			 including public health crises. For example, when the greater Toronto area
			 faced an outbreak of SARS in 2003 that sickened a disproportionate number of
			 health care workers, hundreds of American physicians volunteered to aid their
			 Canadian colleagues despite the fact that SARS was a potentially lethal
			 disease.
				(E)Often, people
			 focused on the managerial and technical challenges of crisis management
			 misinterpret the general public as panic-stricken and chaotic when they are, in
			 fact, engaging in rational behavior. Such behaviors include seeking more
			 information, questioning authorities, and undertaking precautionary measures
			 even if authorities believe these measures are unwarranted.
				(F)While there always
			 exists a possibility for a breakdown in the social order during a crisis,
			 numerous disaster experts agree that the most effective ways for government
			 officials to counter any potential for panic and to facilitate recovery
			 are—
					(i)to
			 provide the public with the most accurate and timely information possible
			 during a crisis and not withhold vital information;
					(ii)to
			 make provisions for the ethical and rational distribution of vital resources
			 that could have a direct impact on health; and
					(iii)to
			 include community residents in disaster preparedness efforts before a crisis
			 occurs to ensure that response plans are realistic and address the full range
			 of risks that the public would face.
					(4)Civil-society
			 organizations, those organizations created to bring people together for common
			 pro-social purposes, such as professional societies, business groups, labor
			 unions, service organizations, neighborhood associations, and faith-based
			 groups, have assumed critical roles in responding to disasters. In the wake of
			 the attacks on the World Trade Center and the Pentagon, civil-society
			 organizations and their members organized themselves to aid the
			 search-and-rescue efforts and the longer-term recovery process. Unions, tenant
			 associations, professional societies, businesses, churches, and other groups
			 galvanized existing social ties, leadership structures, and communication links
			 to channel crucial aid:
				(A)The American
			 Medical Association contacted State and local medical societies and specialty
			 organizations to request volunteers. More than 1,700 medical personnel
			 responded to requests for critical-care specialists.
				(B)Building trades and
			 labor unions immediately gathered crews of engineers, ironworkers, laborers,
			 Teamsters, and others to set up equipment and to look for architectural
			 drawings in order to perform the dangerous work of searching through the rubble
			 for survivors. One union hall located in Tribeca was converted into a Red Cross
			 Disaster Service Center that helped connect affected residents with critical
			 relief services.
				(C)Members of the
			 Independence Plaza North Tenants’ Association in lower Manhattan effectively
			 directed streams of people to safety and away from the World Trade Center
			 complex; they organized urgent needs crews to canvass the area
			 around Ground Zero looking for homebound residents who required
			 assistance; and they acted as volunteers for local businesses when paid
			 employees could not get to the area.
				(D)The Seamen’s Church Institute of New York
			 and New Jersey, headquartered in lower Manhattan, dedicated its cooking
			 facilities to feeding rescue and recovery workers; members of the Episcopal
			 churches in the area took turns staffing the kitchen.
				(5)Effective
			 communication by government and emergency officials helps facilitate the
			 public’s productive responses to disasters:
				(A)According to the
			 Presidential/Congressional Commission on Risk Assessment and Risk Management,
			 risk communication and analysis should be integrated at all stages of the risk
			 management process so emergency managers and government officials address
			 issues of concern to the public and share information in a way that facilitates
			 effective action and creates public confidence.
				(B)According to the
			 New York Academy of Medicine’s report, Redefining Readiness: Terrorism
			 Planning Through the Eyes of the Public, officials cannot effectively
			 communicate risk to the public until they first learn the full range of risks
			 the public would actually face in particular disaster situations.
				(C)According to the
			 Heritage Foundation Executive Memorandum, Beyond Duct Tape: The Federal
			 Government’s Role in Public Preparedness, the most vital role the
			 Federal Government can have in enhancing the public response to a terrorist
			 attack is to ensure that its communications are understandable, credible, and
			 actionable.
				3.GoalsThe goals of this Act are as follows:
			(1)To promote the development of disaster
			 plans that will protect the maximum number of citizens; to foster public trust,
			 confidence, and cooperation with these plans; and to encourage greater public
			 participation in homeland security by allowing the American people to have a
			 direct and influential role in developing and modifying community disaster
			 preparedness, response, recovery, and mitigation plans in collaboration with
			 government officials, emergency managers, health authorities, and professional
			 responders.
			(2)To create a
			 working group composed of Federal officials and State, county, local, and
			 tribal Citizen Corps Council members to coordinate the efforts of different
			 government agencies in identifying, developing, and implementing strategies to
			 allow the American public to have such a role.
			(3)To encourage
			 greater public participation in homeland security and to improve disaster plans
			 by enabling the States and localities to effectively incorporate volunteers
			 from the general public to assume a direct and influential role in
			 community-based disaster preparedness, response, recovery, and mitigation
			 planning efforts in collaboration with State and local government officials,
			 emergency managers, health authorities, and professional responders, thereby
			 integrating these volunteers’ collective experiential knowledge into disaster
			 plans which will ultimately protect many more citizens than would otherwise be
			 possible.
			(4)To encourage
			 integration of risk communication and analysis protocols into all stages of the
			 risk management process within the Department of Homeland Security and the
			 Department of Health and Human Services so that emergency managers, health
			 officials, and government officials can better address issues of concern to the
			 public and can share that information in a way that more effectively
			 facilitates action and promotes greater public confidence and safety.
			4.Working Group to
			 increase public participation in community-based disaster planning
			 efforts
			(a)EstablishmentThe
			 Secretary of Homeland Security and the Secretary of Health and Human Services,
			 acting jointly, shall establish a working group to perform the duties described
			 in subsection (b).
			(b)DutiesThe
			 working group shall—
				(1)assist the
			 Department of Homeland Security and the Department of Health and Human
			 Services—
					(A)to promote the development of disaster
			 plans that will protect the maximum number of citizens, to foster greater
			 public trust, confidence, and cooperation with these plans, as well as to
			 encourage greater public participation in homeland security, by identifying,
			 developing, and reviewing strategies that provide the American people the means
			 to volunteer to develop community-based disaster preparedness, response,
			 recovery, and mitigation plans, and to modify pre-existing disaster plans, in
			 collaboration with State and local government officials, emergency managers,
			 health authorities, and professional responders;
					(B)to help State and local officials provide
			 the necessary means and infrastructure for the American public to volunteer to
			 assume a direct and influential role in community-based disaster preparedness,
			 response, recovery, and mitigation planning efforts, and to modify pre-existing
			 disaster plans, in collaboration with State and local government officials,
			 emergency managers, health authorities, and professional responders, thereby
			 integrating these volunteers’ collective experiential knowledge into disaster
			 plans which will ultimately protect many more citizens than would otherwise be
			 possible; and
					(C)to develop
			 standards to measure the success of a community’s level of direct,
			 participatory disaster planning efforts in—
						(i)building
			 partnerships between State and local government officials, emergency managers,
			 health authorities, professional responders, and community-based leaders of:
			 industry and business, civil society organizations, schools, infrastructure
			 (such as utilities, transit systems, railroads, ports, and airports) and health
			 care organizations;
						(ii)identifying the
			 full range of risks citizens would actually face as a result of a conventional
			 or unconventional terrorist attack, as well as the most likely other disasters
			 for their particular community;
						(iii)developing
			 community-based disaster preparedness, response, recovery, and mitigation
			 plans, and modifying pre-existing plans, which take into account the full range
			 of risks identified pursuant to clause (ii); and
						(iv)developing
			 communication links for government authorities to disseminate, in a timely
			 manner, vital health and safety information to community-based leaders,
			 allowing the information to be forwarded to the greater general public by
			 individuals who speak the same languages and are part of their community’s
			 particular culture and day-to-day life;
						(2)consult with the
			 Department of Justice, the Department of Defense, the Department of Education,
			 the Department of Commerce, the Department of Labor, the American Red Cross,
			 and other agencies and organizations deemed appropriate by the working group to
			 identify and develop strategies for—
					(A)promoting greater
			 public participation in homeland security by facilitating community-based
			 disaster preparedness, response, recovery, and mitigation planning efforts;
			 and
					(B)helping State and
			 local officials to incorporate public volunteers into community-based disaster
			 planning efforts;
					(3)consult with and provide guidance to State
			 and local governments for the purpose of helping them to provide the necessary
			 means and infrastructure for the American public to have a direct and
			 influential role in developing and reviewing community disaster preparedness,
			 response, recovery, and mitigation plans, and to modify pre-existing disaster
			 plans, in collaboration with State and local government officials, emergency
			 managers, health authorities, and professional responders, thereby integrating
			 these volunteers’ collective experiential knowledge into disaster plans which
			 will ultimately protect many more citizens than would otherwise be possible;
			 and
				(4)not later than the working group’s
			 termination date described in subsection (g), prepare and present to the
			 Secretary of Homeland Security and the Secretary of Health and Human Services
			 specific recommendations on how the Department of Homeland Security and the
			 Department of Health and Human Services may—
					(A)promote the development of disaster plans
			 that will protect the maximum number of citizens; to foster public trust,
			 confidence, and cooperation with these plans; and to encourage greater public
			 participation in homeland security by providing the American people with the
			 necessary means to volunteer to develop and modify community disaster
			 preparedness, response, recovery, and mitigation plans in collaboration with
			 government officials, emergency managers, health authorities, and professional
			 responders; and
					(B)help State and local officials provide the
			 necessary means and infrastructure for the American public to volunteer to
			 assume a direct and influential role in community-based disaster preparedness,
			 response, recovery, and mitigation planning efforts, and to modify pre-existing
			 disaster plans, in collaboration with State and local government officials,
			 emergency managers, health authorities, and professional responders, thereby
			 integrating these volunteers’ collective experiential knowledge into disaster
			 plans which will ultimately protect many more citizens than would otherwise be
			 possible.
					(c)Membership
				(1)CompositionThe
			 working group shall be composed of 21 members, as follows:
					(A)Three
			 representatives of the Department of Homeland Security, as follows:
						(i)The
			 Secretary of Homeland Security (or the Secretary’s designee).
						(ii)The Under Secretary for Federal Emergency
			 Management (or the Under Secretary’s designee).
						(iii)The Under Secretary for Preparedness (or
			 the Under Secretary’s designee).
						(B)Three
			 representatives of the Department of Health and Human Services, as
			 follows:
						(i)The
			 Secretary of Health and Human Services (or the Secretary’s designee).
						(ii)The
			 Director of the Centers for Disease Control and Prevention (or the Director’s
			 designee).
						(iii)The Assistant
			 Secretary for Preparedness and Response (or the Assistant Secretary’s
			 designee).
						(C)Fifteen members
			 appointed by the Comptroller General of the United States in accordance with
			 paragraph (2).
					(2)Appointed
			 members
					(A)QualificationsThe
			 Comptroller General of the United States may appoint an individual under
			 paragraph (1)(C) only if the individual—
						(i)is a
			 current member of a State, county, local, or tribal Citizen Corps
			 Council;
						(ii)is
			 not a Federal, State, or local government employee or elected official;
			 and
						(iii)is not an employee, volunteer, or
			 representative of a business, association, or advocacy organization involved in
			 homeland security services other than volunteer services to Citizen
			 Corps.
						(B)DiversityThe
			 Comptroller General of the United States shall ensure that the members
			 appointed under paragraph (1)(C)—
						(i)reflect a broad
			 geographic and cultural representation;
						(ii)include at least
			 3 representatives from urban areas, 3 representatives from suburban areas, and
			 3 representatives from rural areas; and
						(iii)include 5 representatives who serve on a
			 State Citizen Corps Council and 10 representatives who serve on either a
			 county, local, or tribal Citizen Corps Council.
						(C)TermsEach
			 member appointed under paragraph (1)(C) shall be appointed for the life of the
			 working group.
					(D)ChairpersonNot
			 later than 14 days after the date on which the Comptroller General of the
			 United States completes the appointment of the 15 members required to be
			 appointed under paragraph (1)(C), the Comptroller General shall designate the
			 chairperson of the working group from among such members.
					(E)VacanciesA
			 vacancy in the working group shall not affect the powers or the duties of the
			 working group and shall be filled in the same manner in which the original
			 appointment was made.
					(d)SubcommitteesThe
			 working group may establish subcommittees for the purpose of increasing the
			 efficiency of the working group.
			(e)MeetingsThe
			 working group shall meet not less than 4 times each year.
			(f)StaffThe
			 Secretary of Homeland Security and the Secretary of Health and Human Services
			 may detail, on a reimbursable basis, personnel of the Department of Homeland
			 Security or the Department of Health and Human Services, respectively, to the
			 working group to assist the working group in carrying out the duties described
			 in subsection (b).
			(g)TerminationThe working group shall terminate not later
			 than 3 years after the date on which the working group adjourns its first
			 meeting.
			(h)DefinitionsFor
			 purposes of this section:
				(1)The term disaster includes
			 terrorist attacks and any other emergency event designated by the working group
			 involved.
				(2)The term
			 working group means the working group established under this
			 section.
				5.State cooperation
			 with working groupClause (ii)
			 of section 319C–1(b)(1)(A) of the Public Health Service Act (42 U.S.C.
			 247d–3a(b)(1)(A)) is amended—
			(1)in
			 subclause (IV), by striking and at the end;
			(2)in subclause (V),
			 by striking or at the end and inserting and;
			 and
			(3)by adding at the
			 end the following:
				
					(VI)will take specific steps to comply with the
				recommendations of the working group established pursuant to section 4 of the
				Ready, Willing, and Able Act to
				provide the means and infrastructure necessary for the public to volunteer to
				assume a direct and influential role in community-based disaster preparedness,
				response, recovery, and mitigation planning efforts, and to modify pre-existing
				disaster plans, in collaboration with government officials, emergency managers,
				health authorities, and professional responders, thereby integrating these
				volunteers’ collective experiential knowledge into disaster plans which will
				ultimately protect many more citizens than would otherwise be possible;
				or
					.
			6.Report to
			 CongressNot later than 1 year
			 after receiving the recommendations of the working group established pursuant
			 to section 4, the Secretary of Homeland Security and the Secretary of Health
			 and Human Services, acting jointly, shall submit a report to the Congress that
			 includes each of the following:
			(1)The
			 recommendations of the working group relevant to the Department of Homeland
			 Security or the Department of Health and Human Services.
			(2)A
			 description of the steps that have or have not been taken by each Federal
			 department to implement the recommendations of the working group.
			(3)Thorough
			 explanations for rejection of any recommendations by the working group.
			(4)Other steps taken
			 to meet the goals of this Act.
			
